Title: James Madison to Joseph C. Cabell, 31 May 1830
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                May 31. 1830
                            
                        
                        
                        I recd. yesterday yours of the 26th. Having never concealed my opinion of the nullifying doctrine of S.
                            Carolina, I did not regard the allusion to it in the Whig, especially as the manner of the allusion shewed that I did not
                            obtrude it. I shd. have regretted a publication of my letters, because, they did not combine with the opinion, the views of
                            the subject, which supported it. I have latterly been drawn into a correspondence with an advocate of the doctrine, which
                            led me, to a review of it, in some extent, and particularly to a vindication of the proceedings of Virga. in 98-99. agst.
                            the misuse made of them. You will see in Vol. 3. p. 429 of Mr Jefferson’s correspondence, a letter, to W. C. Nicholas,
                            proving that he had nothing to do with the Kentucky Resolutions of -99, in which the word "Nullification" is found. The
                            Resolutions of that State in -98, which were drawn by him, and have been republished with the proceedings of Virga. do not
                            contain that or any equivalent word.
                        That you may see the views I have taken of the aberrations of S. C. I inclose an extract from the
                            correspondence above referred to. Should you undertake an investigation of the subject, it may point your attention to
                            particular sources of information that might escape you. But I must apprize you, that an insuperable bar to any public use of the extract is opposed by the peculiar footing on
                            which the correspondence in question rests.
                        I observe that the President in his late Veto has seen in mine of 1817, agst. internal improvements by
                            Congress, a concurrence in the power to appropriate money for the purpose. Not finding the message which he cites, I can
                            only say that my meaning must have been unfortunately expressed, or is very strangely misinterpreted. The veto on my part
                            certainly contemplated the appropriation of money, as well as the operative and jurisdictional branches of the power. And
                            as far as I have noted references to the message, it has never been otherwise understood.
                        Your letter contains the only name yet brought into view, for the Chair vacated by Mr. Lomax. All our
                            Colleagues have been silent on that point. I hope there will be a full Board in July; tho I fear Mr. Monroe’s feeble
                            health will detain him from it. Until I have the pleasure of seeing you, accept my cordial salutations,
                        
                        
                            
                                J. M
                            
                        
                    